PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/377,818
Filing Date: 8 Apr 2019
Appellant(s): Vatbox, Ltd.



__________________
Michael Ben-Shimon (Reg. No. 69610)
For Appellant


EXAMINER’S ANSWER







This is in response to the Appeal Brief filed 02/28/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 10/04/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claims 1-4, 10-15, and 19 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-4, and 7-11 of U.S. Patent No. 10387561 B2 in view of Saft et al. (US 2015/0363893 A1).
Claims 1-5, 7-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Michell (US 2010/0161616 A1, referred hereinafter as MICHELL) in view of Saft et al. (US 2015/0363893 A1, referred hereinafter as SAFT.).



(2) Response to Argument
	A:
	Appellant argues that “Claims 1-4, 10-15, and 19 are not properly rejected under the Judicially created doctrine of double patenting as being unpatentable over claims 1-4, and 7-11 of United States Patent No. 10,387,561 issued to Guzman et al. in view of U.S. Patent Publication No. 2015/0363893 of Saft et al.” and specifically argues that “This ground of rejection is respectfully traversed given that, as shown herein below in regards to the 103 rejection, Saft does not teach that for which it is cited, and so the obviousness case is improper as well with regard to the double patenting rejection” (appeal page 8). 
	The examiner disagrees as shown below in the examiner’s answers to appellants arguments pertaining to 103 rejections.  

	B:
	Appellant argues that “Claims 1-5, 7-15, and 17-20 are not properly rejected under 35 U.S.C. §103 as allegedly unpatentable over U.S. Patent Publication No. 2010/0161616 of Michell (hereinafter “Michell”), in view of U.S. Patent Publication No. 2015/0363893 of Saft et al. (hereinafter “Saft”)” and specifically argues with respect to claim 1 limitations of “identifying at least one missing parameter based on a matching record when it is determined that the electronic document does not meet the at least one evidencing requirement;… wherein the matching record includes at least one transaction parameter that matches at least one uniquely identifying transaction parameter in the template, the at least one transaction parameter uniquely identifying a transaction of the evidencing electronic document” that “in Saft there is no identifying of the missing parameter based on a matching record as called for in the identifying step.  There appears to be nothing in Saft suggestive of looking for or obtaining a matching record as called for in the claim. The only record mentioned in Saft is the receipt with the smudge, and Saft only suggests that the same receipt but without the smudge could be obtained by the user and then resubmitted.” (Brief pages 8-10). 
	The examiner disagrees.
Patent claims are generally “given their broadest reasonable interpretation consistent with the specification” (See MPEP § 2111, citing Phillips v. AWH Corp., 415
F.3d 1303, 75 USPQ2d 1321 (Fed. Cir. 2005)). If the specification is silent to the meaning of the claims, then the terms are given their “plain meaning” (See MPEP §2111.01). Here, the limitation in question, “identifying at least one missing parameter based on a matching record when it is determined that the electronic document does not meet the at least one evidencing requirement… wherein the matching record includes at least one transaction parameter that matches at least one uniquely identifying transaction parameter in the template, the at least one transaction parameter uniquely identifying a transaction of the evidencing electronic document”
” does not appear to include terms that are explicitly defined in the specification. Thus, terms of the claims are interpreted and given their “plain meaning” consistent with specification. For instance, the meaning of the terms are fairly self-explanatory; namely 1) identifying at least one missing parameter based on a matching record 2) when it is determined that the electronic document does not meet the at least one evidencing requirement;… 3) wherein the matching record includes at least one transaction parameter that matches at least one uniquely identifying transaction parameter in the template/extracted data from receipt, 4) the at least one transaction parameter uniquely identifying a transaction of the evidencing electronic document”
As noted in the rejection of claim 1, MICHELL discloses (feature 2 as noted above) “when its determined that electronic document does not meet the least one evidencing requirement” and “template” (see MICHELL, 0026-0027, 0029, 0031-0034, 0042-0043, 0047, 0049-0050 discloses validation of document, and generation of structured data (i.e. template) from scanned receipt); however, MICHELL fails to expressly disclose features 1, 3, and 4, namely: 1) identifying at least one missing parameter (e.g. missing, unacceptable, incorrect, fraudulent) based on a matching record, 3) wherein the matching record includes at least one transaction parameter that matches at least one uniquely identifying transaction parameter in the [extracted data from receipt], 4) the at least one transaction parameter uniquely identifying a transaction of the evidencing electronic document.
However, SAFT (0023-0025, 0028-0030, 0032, figure 2-3) discloses the above argued limitation in that SAFT identifies at least one missing, forged, incorrect, and/or illegible parameters (e.g. figure 3, step s330) based on a matching record (e.g. obtaining/matching a record from database and comparing against recorded data in the database against extracted data from receipt such as price, type of purchase, or names of purchaser etc.).  For instance, SAFT (0023-0024, 0032) explicitly/clearly discloses “identify one more missing, unclear, otherwise unacceptable parameters… by verifying the information with business/merchants 160 or with the RANs 170… server 120 may check the authenticity of details of an applicant as cited in the VAT receipt by searching, for example, the database 180.  Server 120 may check authenticity of a credit number and/or account number of applicant provided in the receipt… server proceeds to initiate eligibility checking by comparing parameters related to price and type of purchase on the purchase receipt to parameters stored in the database… sends error message to the computer (user node 150-1) noting that the price is missing or illegible”.  Thus, SAFT clearly discloses 1) identifying at least one missing parameter (e.g. missing, unacceptable, incorrect, fraudulent) based on a matching record (e.g. data stored in database used for comparing against the extracted data from the receipt), 3) wherein the matching record includes at least one transaction parameter that matches at least one uniquely identifying transaction parameter in [extracted data from receipt] (e.g. SAFT discloses use case scenario of some records in database matching against extracted data from receipt such as address, credit number, name, etc.), 4) the at least one transaction parameter uniquely identifying a transaction of the evidencing electronic document (e.g. SAFT discloses receipt may include many parameters, and as such can fairly be interpreted as having parameters or combination of parameters that uniquely identify a transaction or receipt/scanned document).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, disclosed in MICHELL, to include 1) identifying at least one missing parameter (e.g. missing, unacceptable, incorrect, fraudulent) based on a matching record, 3) wherein the matching record includes at least one transaction parameter that matches at least one uniquely identifying transaction parameter in the [extracted data from receipt], 4) the at least one transaction parameter uniquely identifying a transaction of the evidencing electronic document. This would have been obvious for the purpose of providing an opportunity for the user to submit corrected receipts in order to receive refunds as disclosed by SAFT (0028-0030). 
	Accordingly, appellant argument is not persuasive. 


	Appellant argues that “use of “when” in the claim language is not contingent language so as to be not afforded patentable weight” and further argues that as such that “the entirety of the claim element must be given full patentable weight” (Brief pages 10-12).
	The examiner notes that all the limitations of claimed invention have been addressed (regardless of contingent limitation or not), and therefore appellant’s argument is moot.


	Appellant argues that “First, even if, arguendo, which is clearly the minimum interpretation, but not actually the proper interpretation, it was only required to determine that parameter is missing, there is required by the claim language a specific way that this must be done, namely, based on a matching record. A receipt with a smudged price does not have the missing parameter and in Saft figuring out that this parameter is missing is not based on a matching record identified in Saft, i.e., it is just the same original document. Second, the claim, when properly interpreted with all of its words, does not mean what the Examiner appears to think, namely merely that a parameter is missing. Rather it means that the missing parameter is found in a matching record. This is explained, for example, in paragraphs 32-34 of the instant specification” and further argues that “In view of the foregoing, the identifying clause in the context of the claim language as whole actually means getting the parameter determined to be missing based on a matching record. This interpretation of the claim can be seen to be correct in view of the next claim clause, namely: 
generating the modified evidencing electronic document including the identified at least one missing parameter,
This clause thus requires including in the modified evidencing electronic document the
identified at least one missing parameter. However, if all that was determined by the
identifying is that a parameter is missing, how could the evidencing electronic document
be modified to include something that is missing? Rather, it must be that the identifying step requires determining the actual value of the missing parameter, which is done based on a matching record, as explained above. Thus, the Examiner’s interpretation of the claim element is not correct when all of the words of the claim are taken into account in context and this is further reinforced by the teaching of the specification. In view of the foregoing, it becomes clear that by only recognizing that the price is
smudged, but not obtaining a value for the smudged price based on a matching record,
that Saft does not teach or suggest the claim element, which is therefore lacking from the combination as a whole” (Brief pages 12-14). 
	The examiner disagrees. 
Patent claims are generally “given their broadest reasonable interpretation consistent with the specification” (See MPEP § 2111, citing Phillips v. AWH Corp., 415
F.3d 1303, 75 USPQ2d 1321 (Fed. Cir. 2005)). If the specification is silent to the meaning of the claims, then the terms are given their “plain meaning” (See MPEP §2111.01). Here, the limitation in question, “identifying at least one missing parameter based on a matching record when it is determined that the electronic document does not meet the at least one evidencing requirement; and generating the modified evidencing electronic document including the identified at least one missing parameter, wherein the matching record includes at least one transaction parameter that matches at least one uniquely identifying transaction parameter in the template, the at least one transaction parameter uniquely identifying a transaction of the evidencing electronic document” does not appear to include terms that are explicitly defined in the specification. Thus, terms of the claims are interpreted and given their “plain meaning” consistent with specification. For instance, the meaning of the terms are fairly self-explanatory; namely 1) identifying at least one missing parameter based on a matching record 2) when it is determined that the electronic document does not meet the at least one evidencing requirement; 3) generating the modified evidencing electronic document including the identified at least one missing parameter 4) wherein the matching record includes at least one transaction parameter that matches at least one uniquely identifying transaction parameter in the template/extracted data from receipt, 5) the at least one transaction parameter uniquely identifying a transaction of the evidencing electronic document”.
As noted in the rejection of claim 1, MICHELL discloses (feature 2 as noted above) “when its determined that electronic document does not meet the least one evidencing requirement” and “template” (see MICHELL, 0026-0027, 0029, 0031-0034, 0042-0043, 0047, 0049-0050 discloses validation of document, and generation of structured data (i.e. template)); however, MICHELL fails to expressly disclose features 1, 3, 4, and 5, namely: 1) identifying at least one missing parameter (e.g. missing, unacceptable, incorrect, fraudulent) based on a matching record, 3) generating the modified evidencing electronic (e.g. fairly construed as new, modified, altered, and updated document) document including the identified at least one missing parameter 4) wherein the matching record includes at least one transaction parameter that matches at least one uniquely identifying transaction parameter in the [extracted data from receipt], 5) the at least one transaction parameter uniquely identifying a transaction of the evidencing electronic document.
However, SAFT (0023-0025, 0028-0030, 0032, figure 2-3) discloses the above
argued limitation in that SAFT identifies at least one missing, forged, incorrect, and/or illegible parameters (e.g. figure 3, step s330) of a receipt/scanned receipt based on a matching record (e.g. obtaining/matching a record from database and comparing against recorded data in the database against extracted data from receipt such as price or type of purchase, names of purchaser etc.), if the receipt needs corrections, the user is given opportunity to modify the receipt and resubmit electronically the modified receipt via scanning/OCR process.  For instance, SAFT (0023-0024, 0030 0032) explicitly/clearly discloses “identify one more missing, unclear, otherwise unacceptable parameters… by verifying the information with business/merchants 160 or with the RANs 170… server 120 may check the authenticity of details of an applicant as cited in the VAT receipt by searching, for example, the database 180.  Server 120 may check authenticity of a credit number and/or account number of applicant provided in the receipt… a request to edit the VAT receipt may be sent to the user node 150 or the business node 160 which provided the VAT reclaim, giving an opportunity to correct and resubmit the illegible receipt… server proceeds to initiate eligibility checking by comparing parameters related to price and type of purchase on the purchase receipt to parameters stored in the database… sends error message the computer (user node 150-1) noting that the price is missing or illegible.  The user is then given opportunity to resubmit the receipt”.  Thus, SAFT clearly discloses 1) identifying at least one missing parameter (e.g. missing, unacceptable, incorrect, fraudulent) based on a matching record (e.g. data stored in database used for comparing against the extracted data from the receipt), 3) generating the modified evidencing electronic document including the identified at least one missing parameter (e.g. user correcting/modifying receipt to include the correct parameters and resubmitting electronically the modified receipt to be processed), 4) wherein the matching record includes at least one transaction parameter that matches at least one uniquely identifying transaction parameter in [extracted data from receipt] (e.g. SAFT discloses use case scenario of some records in database matching against extracted data from receipt such as address, credit number, name, etc.), 5) the at least one transaction parameter uniquely identifying a transaction of the evidencing electronic document (e.g. SAFT discloses receipt may include many parameters, and as such can fairly be interpreted as having parameters or combination of parameters that uniquely identify a transaction or receipt/scanned document).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, disclosed in MICHELL, to include 1) identifying at least one missing parameter based on a matching record 2) when it is determined that the electronic document does not meet the at least one evidencing requirement; 3) generating the modified evidencing electronic document including the identified at least one missing parameter 4) wherein the matching record includes at least one transaction parameter that matches at least one uniquely identifying transaction parameter in the template/extracted data from receipt, 5) the at least one transaction parameter uniquely identifying a transaction of the evidencing electronic document. This would have been obvious for the purpose of providing an opportunity for the user to submit corrected receipts in order to receive refunds as disclosed by SAFT (0028-0030). 
	Accordingly, appellant argument is not persuasive. 


	Appellant argues that “allowing the user to resubmit an edited version of the document Is clearly not what is called for in the claim. Resubmitting the document will result in the creation of a new electronic document for the resubmitted version. It will not result in a modified version of the evidencing electronic document which was previously recited in the claim and is being referred back to here by use of “the”. In other words, the originally created evidencing electronic document must be modified and a new one, which is what the Examiner is suggesting, cannot be substituted therefor. Furthermore, the Examiner's suggestion is untenable when all of the words of the claim are taken into account in context. In this regard, the generation of the modified evidencing electronic document has to include the identified at least one missing parameter, and that must come from a matching record, which is clearly not the same document resubmitted with a correction. As such, Saft does not teach or suggest the generating claim element and
therefore this claim element is also lacking from the combination as a whole. Since Saft does not teach obtaining a matching record as called for in the claim, it clearly does not teach the wherein clause which further defines the matching record, which Saft does not have.  In addition, given that Saft does not teach or suggest obtaining a matching record
as called for in the claim, the fact that Saft mentions that the receipt could contain a
combination of one or more of name, address, number of business, receipt number in no way teaches that Saft is looking to use these parameters to obtain a matching record as called for in the claim. This information is simply information in the VAT receipt that is
submitted for processing to obtain a VAT refund. Thus, these claim elements are lacking from Saft, and hence are also lacking from the combination as a whole.” (Brief pages 14-15).
	The examiner disagrees. 
Patent claims are generally “given their broadest reasonable interpretation consistent with the specification” (See MPEP § 2111, citing Phillips v. AWH Corp., 415
F.3d 1303, 75 USPQ2d 1321 (Fed. Cir. 2005)). If the specification is silent to the meaning of the claims, then the terms are given their “plain meaning” (See MPEP §2111.01). Here, the limitation in question, “generating the modified evidencing electronic document including the identified at least one missing parameter” does not appear to include terms that are explicitly defined in the specification. Thus, terms of the claims are interpreted and given their “plain meaning” consistent with specification. For instance, the meaning of the terms are fairly self-explanatory; namely 1) generating the modified evidencing electronic document (e.g. fairly construed as new, modified, altered, and/or updated document) including the identified at least one missing parameter”.
As noted in the rejection of claim 1, combination of MICHELL/SAFT discloses the above argued limitation and claim 1 as whole. 
Generally, SAFT (0023-0025, 0028-0030, 0032, figure 2-3) discloses the above
argued limitation in that SAFT identifies at least one missing, forged, incorrect, and/or illegible parameters (e.g. figure 3, step s330) of a receipt/scanned receipt based on a matching record (e.g. obtaining/matching a record from database and comparing against recorded data in the database against extracted data from receipt namely price or type of purchase, names of purchaser etc.), and allowing user to modify/correct and resubmit a modified/corrected receipt by producing modified/new evidencing document/data via scanning/OCR for further processing.  For instance, SAFT (0023-0024, 0030 0032) explicitly/clearly discloses “identify one more missing, unclear, otherwise unacceptable parameters… by verifying the information with business/merchants 160 or with the RANs 170… server 120 may check the authenticity of details of an applicant as cited in the VAT receipt by searching, for example, the database 180.  Server 120 may check authenticity of a credit number and/or account number of applicant provided in the receipt… a request to edit the VAT receipt may be sent to the user node 150 or the business node 160 which provided the VAT reclaim, giving an opportunity to correct and resubmit the illegible receipt… server proceeds to initiate eligibility checking by comparing parameters related to price and type of purchase on the purchase receipt to parameters stored in the database… sends error message the computer (user node 150-1) noting that the price is missing or illegible.  The user is then given opportunity to resubmit the receipt”.  In other words, in SAFT, the same receipt that is processed initially is modified by the user, resubmitted by the user and reprocessed. Thus, SAFT clearly discloses 1) identifying at least one missing parameter (e.g. missing, unacceptable, incorrect, fraudulent) based on a matching record (e.g. data stored in database used for comparing against the extracted data from the receipt), 3) generating the modified evidencing electronic document including the identified at least one missing parameter (e.g. user correcting correcting/modifying receipt to include the correct parameters and resubmitting electronically the modified receipt to be processed), 4) wherein the matching record includes at least one transaction parameter that matches at least one uniquely identifying transaction parameter in [extracted data from receipt] (e.g. SAFT discloses use case scenario of some records in database matching against extracted data from receipt such as address, credit number, name, etc.), 5) the at least one transaction parameter uniquely identifying a transaction of the evidencing electronic document (e.g. SAFT discloses receipt may include many parameters, and as such can fairly be interpreted as having parameters or combination of parameters that uniquely identify a transaction or receipt/scanned document).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, disclosed in MICHELL, to include 1) identifying at least one missing parameter based on a matching record 2) when it is determined that the electronic document does not meet the at least one evidencing requirement; 3) generating the modified evidencing electronic document including the identified at least one missing parameter 4) wherein the matching record includes at least one transaction parameter that matches at least one uniquely identifying transaction parameter in the template/extracted data from receipt, 5) the at least one transaction parameter uniquely identifying a transaction of the evidencing electronic document. This would have been obvious for the purpose of providing an opportunity for the user to submit corrected receipts in order to receive refunds as disclosed by SAFT (0028-0030). 
	Accordingly, appellant argument is not persuasive. 


	Appellant argues that “In addition, turning for a moment to Mitchell, for Appellants step of creating a template the Examiner cites Mitchell, paragraphs 26-27, 29, 31-34, 42-43, and 47. However, these paragraphs do not mention templates. Indeed, while not dispositive, based on a keyword search, it appears that Mitchell never discusses or mentions templates…. Structured content records of Michell are not templates as called for in the claims” (Brief pages 15-17). 
	The examiner disagrees.
Patent claims are generally “given their broadest reasonable interpretation consistent with the specification” (See MPEP § 2111, citing Phillips v. AWH Corp., 415
F.3d 1303, 75 USPQ2d 1321 (Fed. Cir. 2005)). If the specification is silent to the meaning of the claims, then the terms are given their “plain meaning” (See MPEP §2111.01). Here, the limitation in question, “creating a template for electronic document, where the template is a structured dataset including the at least one transaction parameter” does not appear to include terms that are explicitly defined in the specification. Thus, terms of the claims are interpreted and given their “plain meaning” consistent with specification. For instance, the meaning of the terms are fairly self-explanatory; namely 1) creating a template (e.g. a document, a page, a data set, or set of data, a file) for electronic document, where the template is a structured dataset including the at least one transaction parameter”.
As noted in the rejection of claim 1, combination of MICHELL/SAFT discloses the above argued limitation.
	The examiner notes that the limitations describes a template as having structured data set including at least one transaction parameter.  In such embodiment, MICHELL (0026-0027, 0029, 0031-0034, 0042-0043, 0047-0049) clearly discloses the above argued limitation in that MICHELL discloses performing OCR/extraction data (e.g. extracting transaction parameters/data) from a input document, generating index data based on the extracted data and using to the index data to create new or updating structured data record (e.g. template having structured dataset) using the extracted data. 
	Accordingly, appellants argument is not persuasive.  


	Appellant argues that “Furthermore, even if, arguendo, which Appellants are not admitting, the alleged templates, i.e., the configuration tables if construed to be templates, are not created based on the analysis of at least partially unstructured data, which is implicitly required due to the claim structure and the analysis of the electronic document which includes at least partially unstructured data. Rather, per paragraphs 42 of Mitchell, the templates alleged by the Examiner appear to actually be a priorily defined, i.e., before any data is actually processed, and there is mapping that is made by an administrator manually rather than by the system, as required by the claim. Paragraph 26 of Mitchell appears to teach preexisting validation scripts, which again, do not appear to be templates, and even if they are construed to be templates, they too exist a priorily, and so do not correspond to Appellants’ claim-recited templates. Such is similarly taught in paragraph 29” and further argues that “The other paragraphs appear to relate to linking the unstructured data which is
stored somewhere in the system with the corresponding structured data. As such, in Mitchell there are no templates that are created as claimed, i.e., based
on the determined at least one transaction parameter, wherein the template is a
structured dataset that including the at least one transaction parameter which was
determined by analyzing the electronic document to determine at least one transaction
parameter. Thus, this claim element is lacking from Mitchell, and hence from the combination as a whole.” (Brief pages 17-18).
	The examiner disagrees. 
Patent claims are generally “given their broadest reasonable interpretation consistent with the specification” (See MPEP § 2111, citing Phillips v. AWH Corp., 415
F.3d 1303, 75 USPQ2d 1321 (Fed. Cir. 2005)). If the specification is silent to the meaning of the claims, then the terms are given their “plain meaning” (See MPEP §2111.01). Here, the limitation in question, “creating a template for electronic document, where the template is a structured dataset including the at least one transaction parameter” does not appear to include terms that are explicitly defined in the specification. Thus, terms of the claims are interpreted and given their “plain meaning” consistent with specification. For instance, the meaning of the terms are fairly self-explanatory; namely 1) 1) creating a template (e.g. a document, a page, a data set, or set of data, a file) for electronic document, where the template is a structured dataset including the at least one transaction parameter.
As noted in the rejection of claim 1, combination of MICHELL/SAFT discloses the above argued limitation.
MICHELL (0026-0027, 0029, 0031-0034, 0042-0043, 0047) clearly discloses the above argued limitation in that MICHELL discloses performing OCR/extraction data (e.g. extracting transaction parameters/data) from a input document having unstructured data, generating index data based on the extracted data and using to the index data to create new or updating structured data record (e.g. template having structured dataset) using the extracted data, where system of MICHELL further discloses performing validation on the content of indexed and/or structured in order to determine if it meets certain requirements and/or rules.  Thus, MICHELL clearly discloses 1) creating a template (e.g. a document, a page, a data set, or set of data, a file) for electronic document, where the template is a structured dataset including the at least one transaction parameter.
	Accordingly, appellants argument is not persuasive.  


	Appellants argues that “Mitchell's teaching of validation of the index data and/or structured data records, is not the same as the claim requirement of determining, based on the template, whether the electronic document meets at least one evidencing requirement. The validation of Mitchell appears to check if the data that was extracted from unstructured portion of the document was correctly extracted. See paragraphs 26 and 27 of Mitchell. By contrast, the specification explains what is meant by meeting at least one evidencing requirement in paragraph 31 of the specification” and further argues that “the examiner provides no response to this argument in the response to arguments, hence this argument should be admitted to being correct” (Brief pages 18-19). 
	The examiner disagrees. 
Patent claims are generally “given their broadest reasonable interpretation consistent with the specification” (See MPEP § 2111, citing Phillips v. AWH Corp., 415
F.3d 1303, 75 USPQ2d 1321 (Fed. Cir. 2005)). If the specification is silent to the meaning of the claims, then the terms are given their “plain meaning” (See MPEP §2111.01). Here, the limitation in question, “determining, based on the template, whether the electronic document meets at least one evidencing requirement” does not appear to include terms that are explicitly defined in the specification. Thus, terms of the claims are interpreted and given their “plain meaning” consistent with specification. For instance, the meaning of the terms are fairly self-explanatory; namely 1) determining, based on the template, whether the electronic document meets at least one evidencing requirement (e.g. fairly includes validation requirements)”.
As noted in the rejection of claim 1, combination of MICHELL/SAFT discloses the above argued limitation.
	Firstly, the examiner notes that all of appellants arguments pertaining to various limitations were directly/indirectly addressed in the Response to Arguments section of final office action mailed (pages 20-22) mailed on 10/04/2021.  Furthermore, the response to arguments indicates that “All other arguments depends on arguments addressed above.  The examiner disagrees as noted above”, which at very least indicates examiner position with respect to appellants arguments.
Secondly, MICHELL (0026-0027, 0029, 0031-0034, 0042-0043, 0047) clearly discloses the above argued limitation in that MICHELL discloses performing OCR/extraction data (e.g. extracting transaction parameters/data) from a input document having unstructured data, generating index data based on the extracted data and using to the index data to create new or updating structured data record (e.g. template having structured dataset) using the extracted data, where system of MICHELL further discloses performing validation on the content of indexed and/or structured in order to determine if it meets certain requirements and/or rules.  Thus, MICHELL clearly discloses template and 1) determining, based on the template, whether the electronic document meets at least one evidencing requirement (e.g. fairly includes validation requirements).  The examiner additionally notes that SAFT also discloses the above limitation in that missing/invalid parameters are determined from a scanned document, and subsequently allowing user to correct the missing/invalid information, see SAFT  (figure3, step s330, 0032)
	Accordingly, appellants argument is not persuasive.  



	Appellant argues that “the Examiner’s proposed combination does not have all of the elements of claim 1, and, as such, independent claim 1 is allowable over the proposed combination under 35 U.S.C. §103. As to the alleged motivation for combining the references, any such motivation is irrelevant at least because the references do not teach all of the claim features. Thus, even assuming that a person having ordinary skill in the art would be motivated to combine the references, such a combination would not result in all of the claim features. Accordingly, the claimed invention would not be obvious to a person having ordinary skill in the art.” (Brief page 19). 
	The examiner disagrees. 
	As shown in the rejections of the claims and responses to arguments presented above, the combination of MICHELL/SAFT clearly discloses all the limitation of claim 1. Furthermore It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, as disclosed in MICHELL, to include the teachings of SAFT as noted in the various rejections and/or arguments as presented above. This would have been obvious for the purpose of providing an opportunity for the user to submit corrected receipts in order to receive refunds as disclosed by SAFT (0028-0030). 
	Accordingly, appellants argument is not persuasive. 



	Arguments with respect to claims 10 and 11 depend on arguments addressed above. 
	The examiner disagrees as noted above. 


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/MUSTAFA A AMIN/Primary Examiner, Art Unit 2144                                                                                                                                                                                                        
Conferees:
/SCOTT T BADERMAN/Supervisory Patent Examiner, Art Unit 2144                                                                                                                                                                                                        
/KYLE R STORK/Primary Examiner, Art Unit 2144                                                                                                                                                                                                        
                                                                                                                                                                                              

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.